DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 7 (see Remarks pages 5-11 filed on 11/25/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Nakata et al (US 2006/0245006) discloses image forming device is provided with a job history memory portion for storing job history information that indicates process contents of image processing every time when the image processing is performed, a next process predicting portion for performing prediction of process contents of image processing that is probably designated by a user next after the image processing of process contents designated by the user was performed in accordance with job history information stored in the job history memory portion, and a screen setting portion for performing a display process for displaying a screen on which process contents of the predicted image processing is set, (Para 0032-0108). However, Nakata et al does not disclose in the affirmative, “a processing predictor that compares the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicts a function to be executed by a user, and confirms whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, the processing predictor acquires the proposal processing associated with the document and the print sheet, which are placed; and a proposal processing generator that generates information related to the proposal processing to be presented to a user based on the obtained proposal processing, wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user.”
Further, the next closest prior art Enokizono (US 2016/0378413) discloses image forming apparatus that is capable of proposing a user-suitable default value. The image forming apparatus, which is configured to store an operation related default value on a per-user basis as default information, includes a storage part that is configured to store an operation history on a per-user basis as operation history information and a default value determination part that is configured to determine, by referring to the operation history, whether or not an operation conducted by a user reaches a criterion for rewriting the default value and to make a propose to update the default value if the user conducted operation reaches the criterion for rewriting the default value, (Para 0018-0075). However, Enokizono does not disclose in the affirmative, “a processing predictor that compares the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicts a function to be executed by a user, and confirms whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, the processing predictor acquires the proposal processing associated with the document and the print sheet, which are placed; and a proposal processing generator that generates information related to the proposal processing to be presented to a user based on the obtained proposal processing, wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user.”
Finally, the next closest prior art Houjiyou et al (US 4929844) discloses reading apparatus provided with a document table. More particularly, it relates to a reading apparatus which automatically detects the presence or absence of a document and/or the size of a document mounted on the document table. The reading apparatus related to the invention is provided with a light source which illuminates the document table and a means for collecting information about light intensity of the document table. The reading apparatus first gains information about light intensity of the document table when the light source is off and that when it is on, and then by comparing these informations, it detects the presence or absence of a document and/or the size of the document. Accordingly, the reading apparatus correctly detects the presence or absence of a document and/or the size of the document without being affected by external light even when the document cover remains open. Furthermore, the reading apparatus correctly detects the presence or absence of a document and/or the size of “a processing predictor that compares the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicts a function to be executed by a user, and confirms whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, the processing predictor acquires the proposal processing associated with the document and the print sheet, which are placed; and a proposal processing generator that generates information related to the proposal processing to be presented to a user based on the obtained proposal processing, wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user.”
Therefore, the prior arts Nakata et al, Enokizono and Houjiyou et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “a processing predictor that compares the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicts a function to be executed by a user, and confirms whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, the processing predictor acquires the proposal processing associated with the document and the print sheet, which are placed; and a proposal processing generator that generates information related to the proposal processing to be presented to a user based on the obtained proposal processing, wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user.”

Regarding independent claim 7, the closest prior art, Nakata et al (US 2006/0245006) discloses image forming device is provided with a job history memory portion for storing job history information that indicates process contents of image processing every time when the image processing is performed, a next process predicting portion for performing prediction of process contents of image processing that is probably designated by a user next after the image processing of process contents designated by the user was performed in accordance with job history information stored in the job history memory portion, and a screen setting portion for performing a display process for displaying a screen on which process contents of the predicted image processing is set, (Para 0032-0108). However, Nakata et al does not disclose in the affirmative, “comparing the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicting a function to be executed by a user, and confirming whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, acquiring the proposal processing associated with the document and the print sheet, which are placed, as a prediction of processing; generating, based on the acquired proposal processing, information related to the proposal processing to be presented to a user, as generation of proposal processing; and displaying information related to the generated proposal processing, wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function.”
Further, the next closest prior art Enokizono (US 2016/0378413) discloses image forming apparatus that is capable of proposing a user-suitable default value. The image forming apparatus, which is configured to store an operation related default value on a per-user basis as default information, includes a storage part that is configured to store an operation history on a per-user basis as operation history information and a default value determination part that is configured to determine, by referring to the operation history, whether or not an operation conducted by a user reaches a criterion for rewriting the default value and to make a propose to update the default value if the user conducted operation reaches the criterion for rewriting the default value, (Para 0018-0075). However, Enokizono does not disclose in the affirmative, “comparing the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicting a function to be executed by a user, and confirming whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, acquiring the proposal processing associated with the document and the print sheet, which are placed, as a prediction of processing; generating, based on the acquired proposal processing, information related to the proposal processing to be presented to a user, as generation of proposal processing; and displaying information related to the generated proposal processing, wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function.”
Finally, the next closest prior art Houjiyou et al (US 4929844) discloses reading apparatus provided with a document table. More particularly, it relates to a reading apparatus which automatically detects the presence or absence of a document and/or the size of a document mounted on the document table. The reading apparatus related to the invention is provided with a light source which illuminates the document table and a means for collecting information about light intensity of the document table. The reading apparatus first gains information about light intensity of the document table when the light source is off and that when it is on, and then by comparing these informations, it detects the presence or absence of a document and/or the size of the document. Accordingly, the reading apparatus correctly detects the presence or absence of a document and/or the size of the document without being affected by external light even when the document cover remains open. Furthermore, the reading apparatus correctly detects the presence or absence of a document and/or the size of the document without taking the open and closed condition of the document cover into account, (Col. 1-6, lines 1-67). However, Houjiyou et al does not disclose in the “comparing the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicting a function to be executed by a user, and confirming whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, acquiring the proposal processing associated with the document and the print sheet, which are placed, as a prediction of processing; generating, based on the acquired proposal processing, information related to the proposal processing to be presented to a user, as generation of proposal processing; and displaying information related to the generated proposal processing, wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function.”
Therefore, the prior arts Nakata et al, Enokizono and Houjiyou et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “comparing the prediction condition information with the acquired information related to the document and the acquired information related to the print sheet, predicting a function to be executed by a user, and confirming whether or not there is a process that can be presented to the user, wherein when there is the process that can be presented to the user, acquiring the proposal processing associated with the document and the print sheet, which are placed, as a prediction of processing; generating, based on the acquired proposal processing, information related to the proposal processing to be presented to a user, as generation of proposal processing; and displaying information related to the generated proposal processing, wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function.”

Dependent claims 2-6 are allowed because of their dependency to claims 1 and 7 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677